Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 05/03/2022. Claims 1-2, 4-9, 11-16, 18-23 are pending in this application. Claims 1, 8 and 15 are independent claims. Claims 3, 10 and 17 are canceled while claims 21-23 are newly added. This Action is made Final.

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. Claims 1, 4, 8, 11, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Lyer (US Patent 10235485), in view of Somasundaram (US PGPub 20180129584), and further in view of Chan (US PGPub 20100057865).


As per Claim 1, Lyer teaches of a method for collaborative logic designing and debugging of a circuit, the method comprising: a hardware debug [session that includes a plurality of instances of client application that can access one or more source-codes] associated with a logic design of the circuit  (Fig. 9 and col 2, lines 6-30, Logic design computing equipment may be used to perform verification on a hybrid model of a circuit design for an integrated circuit device. A partial reconfiguration operation [debug session] for a partial reconfiguration partition of the circuit design may be initiated. Col 9, line 67-Col 10 line11, Equipment 156 may model and process logic design 180 in order to perform such PR test and debugging operations.) 
analyzing, [using an instance of a first client application from the plurality of instances of client applications,] a defect in the logic design based on the execution state of the logic design; and (Col 1, line 63-Col 2, line 5, The assertions may be configured to produce an error signal when it is detected that one of the registers remains in the undefined state after completion of a partial reconfiguration operation and completion of a register reset operation. The assertions may produce the error signal if the one of the registers remains in the undefined state longer than a predefined number of clock cycles after the completion of the partial reconfiguration operation and completion of a register reset operation. Col 2, lines 6-30, Logic design computing equipment may be used to perform verification on a hybrid model of a circuit design for an integrated circuit device. A partial reconfiguration operation for a partial reconfiguration partition of the circuit design may be initiated. A partial reconfiguration request signal may be asserted to place at least one register of the registers in the partial reconfiguration partition in an undefined state at which a logically undefined value is stored on the at least one register. The logic design computing equipment may determine whether the logically undefined value has entered a static partition of the circuit design from the partial reconfiguration partition during the partial reconfiguration operation. The logic design computing equipment may then determine whether one of the registers remains in the undefined state after the partial reconfiguration operation and a register reset operation are completed. In response to determining that an undefined signal has entered the static partition of the integrated circuit device, a first error signal may be produced. In response to determining that one of the registers remains in the undefined state after the partial reconfiguration is completed, a second error signal may be produced. In response to producing the first and second errors, the circuit design may be adjusted. An updated hybrid model may be generated based on the adjusted circuit design.)
editing, [using an instance of a second client application from the plurality of instances of client applications,] the one or more source-codes, to repair the defect in the logic design.  (Col 6, lines 45-50,Design editor 170 may be used to enter a design (e.g., by entering lines of hardware description language code), may be used to edit a design obtained from a library (e.g., using a design and constraint entry aid), or may assist a user in selecting and editing appropriate prepackaged code/designs.)
Lyer does not specifically teach, however Somasundaram teaches of initiating, via a session manager, a [hardware] debug session that includes a plurality of instances of client applications that can access one or more source-codes [associated with a logic design of the circuit], the plurality of instances of client applications configured to replicate an execution state of the logic design; (Par 29, when a request to restart a debugging session is received, the debugging session engine 153 can resubmit the application inputs 120 to the application 151 to automatically replicate the ending application state 160 of a debugging session.  Par 48, 55 and 57, At step 350, the debugging system resubmits the application inputs to replicate an ending application state of the debugging session. The application inputs can be accessed via a debugging session that is currently running. For example, the application inputs can be accessed via a debugging session that is paused in a container. In this instance, the debugging session can be resumed when a restarted session corresponding to the debugging session is requested. The restarted session can include an ending application state of the debugging session.)
analyzing, using an instance of a first client application from the plurality of instances of client applications, a defect; using an instance of a second client application from the plurality of instances of client applications, the one or more source-codes, to repair the defect (Fig. 1 and Par 17, The debugging system 150 is a system implemented on one or more computers in one or more locations that allows users of the user devices 110A-C to engage in debugging sessions to debug applications executed by the debugging system 150. Generally, during a debugging session, one or more users submit inputs to an executing application and observe the results of those inputs in an attempt to identify and, optionally, remove errors ("bugs") from the application.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add initiating, via a session manager, a [hardware] debug session that includes a plurality of instances of client applications that can access one or more source-codes [associated with a logic design of the circuit], the plurality of instances of client applications configured to replicate an execution state of the logic design; analyzing, using an instance of a first client application from the plurality of instances of client applications, a defect; using an instance of a second client application from the plurality of instances of client applications, the one or more source-codes, to repair the defect, as conceptually seen from the teaching of Somasundaram, into that of Lyer because this modification can help debug the hardware logic design using multiple shared users and debugging session as it can be resumed as needed and shared by multiple users to analyze and fix the bugs in the applications.
Neither Lyer nor Somasundaram specifically teaches, however Chan teaches of executing by the first user, via the first session manager, the one or more source-codes until detecting a defect … (Par 19, transfer an in-progress debug session from one person to another, which allows a user to debug to a certain point in the execution of the session and transfer the session to an expert in that area. The expert can, in turn, continue debugging the session and transfer the session to another expert until the problem is solved. Par 33, transferring sessions to a team that leaves session in a suspended state until a team member actively assumes the session. Par 39, At this time, the system then disconnects User A by terminating the connection to User A. Thus, it’s obvious that the first user executes the first debugging session until detecting the defect and transfer/delegate the debugging session with the state to indicate the defect to an expert, who is the second user.)
delegating, by the first user via the first session manager, the hardware debug session to a second user, the delegating comprising saving the execution state of the logic design that causes the defect; (Par 19, transfer an in-progress debug session from one person to another, which allows a user to debug to a certain point in the execution of the session and transfer the session to an expert in that area. The expert can, in turn, continue debugging the session and transfer the session to another expert until the problem is solved. This ability to transfer the session avoids the need to configure multiple test machines, enables experts to take over without having to go through all the preliminary steps to get to the section of code in question, and allows the session to be transferred multiple times. Par 17,  FIG. 4 illustrates a block diagram 4 of one example of the transfer of a debug session from one user to another user in a team environment in accordance with exemplary embodiments. Par 31, When a user wants to transfer a live debug session, the session manager exposes the team members to the user for selection. The session manager then disconnects the first user and transfers the debug session to the second user. The second user then updates their debug user interface to reflect the state in which the session is currently established. The second user can then proceed to debug from the point the first user transferred the session)
initiating, by the second user, via a second session manager, the [hardware] debug session in the execution state that causes the defect; (Par 31, When a user wants to transfer a live debug session, the session manager exposes the team members to the user for selection. The session manager then disconnects the first user and transfers the debug session to the second user. The second user then updates their debug user interface to reflect the state in which the session is currently established. The second user can then proceed to debug from the point the first user transferred the session. Par 39, If the target user agrees to accept the debug session, the debug UI sends a message back to the debug server. At this time, the system then disconnects User A by terminating the connection to User A. The system then connects to the target user (e.g., User B) by pushing a new inbound debug connection to his listening debug daemon 210, which in this case is the debug daemon associated with User B. Once in the process of connecting to User B, the system updated the target user client with a current state of the debug session. Finally, the system can optionally transfer any work-related artifacts associated with the debug session.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add executing by the first user, via the first session manager, the one or more source-codes until detecting a defect … delegating, by the first user via the first session manager, the hardware debug session to a second user, the delegating comprising saving the execution state of the logic design that causes the defect; initiating, by the second user, via a second session manager, the [hardware] debug session in the execution state that causes the defect, as conceptually seen from the teaching of Chan, into that of Lyer nor Somasundaram because this modification can help debug the hardware logic design by transferring the debugging session with the state indicating the defects and other information such as notes in order to have the appropriate expert debug the specific defect found  in the applications.

As per Claim 4, Lyer does not specifically teach, however Somasundaram teaches of the method of claim 1, wherein each of the plurality of instances of client applications executes a service that provides an application interface. (Par 6, in some aspects, the restarted session for the application is a stream that allows the particular remote user to interact with a command line interface for the application.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add each of the plurality of instances of client applications executes a service that provides an application interface, as conceptually seen from the teaching of Somasundaram, into that of Lyer because this modification can help debug the hardware logic design using multiple shared users and debugging session as it can be resumed as needed and shared by multiple users to analyze and fix the bugs in the applications.

Re Claim 8, it is the system claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 11, it is the system claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 4.

Re Claim 15, it is the product claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 18, it is the product claim, having similar limitations of claim 4. Thus, claim 18 is also rejected under the similar rationale as cited in the rejection of claim 4.

As per Claim 21, Chan teaches of the computer program product of claim 15, wherein delegating the hardware debug session further comprises storing, in the hardware debug session, one or more annotations made by the first user via the first session manager, wherein the second user has access to the one or more annotations via the second session manager in response to initiating the hardware debug session via the second session manager. (Par 12, In the team environment, associated work artifacts such as defects, breakpoints, system input/output, debug session properties, notes, can also be transferred with the debug session. Par 33, transferring a live debug session from user to another; recording each transfer and listing users who worked on session; maintaining comments about debug session that can be transferred. Par 42, the team debug server 215 may also maintain a list of related information about the debug session that can be transferred to the target user. It is appreciated that the information is not limited to debug specific artifacts (e.g., breakpoints, variable monitors) but can also be any known artifact (e.g., work item, use cases, notes, comments, URLs).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add executing by the first user, via the first session manager, the one or more source-codes until detecting a defect … delegating, by the first user via the first session manager, the hardware debug session to a second user, the delegating comprising saving the execution state of the logic design that causes the defect; initiating, by the second user, via a second session manager, the [hardware] debug session in the execution state that causes the defect, as conceptually seen from the teaching of Chan, into that of Lyer nor Somasundaram because this modification can help debug the hardware logic design by transferring the debugging session with the state indicating the defects and other information such as notes and annotations in order to have the appropriate expert debug the specific defect found  in the applications.
Re Claim 22, it is the method claim, having similar limitations of claim 21. Thus, claim 22 is also rejected under the similar rationale as cited in the rejection of claim 21.
Re Claim 23, it is the system claim, having similar limitations of claim 21. Thus, claim 23 is also rejected under the similar rationale as cited in the rejection of claim 21.

5. Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyer (US Patent 10235485), in view of Somasundaram (US PGPub 20180129584), in view of Chan (US PGPub 20100057865), and further in view of Caldato (US PGPub 20190102280).
As per Claim 2, Caldato teaches of the method of claim 1, wherein the hardware debug session includes a containerized runtime environment for executing the plurality of instances of client applications. (Par 8, 44 and 142, method of providing runtime debugging for containerized services in container environments may include receiving a request for a service at a container environment.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a containerized runtime environment for executing the plurality of instances of client applications., as conceptually seen from the teaching of Caldato, into that of Lyer, Somasundaram and Chan because this modification can help debug the hardware logic design using multiple shared users and debugging session as it can be resumed as needed and shared by multiple users to analyze and fix the bugs in the applications.

Re Claim 9, it is the system claim, having similar limitations of claim 2. Thus, claim 9 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 16, it is the product claim, having similar limitations of claim 2. Thus, claim 16 is also rejected under the similar rationale as cited in the rejection of claim 2.

6. Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyer (US Patent 10235485), in view of Somasundaram (US PGPub 20180129584), in view of Chan (US PGPub 20100057865), and further in view of Barsness (US PGPub 20070168994).
As per Claim 5, Barsness teaches of the method of claim 4, wherein the session manager includes a session manager server application, and each of the plurality of instances of client applications has corresponding instances of server applications. (Par 17, A distributed debugger is a client/server application that allows for analyzing software defects or optimizing performance of a computer program running on one computer system while controlling the debugging session from another computer system.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a session manager server application, and each of the plurality of instances of client applications has corresponding instances of server applications, as conceptually seen from the teaching of Barsness, into that of Lyer, Somasundaram and Chan because this modification can help debug the hardware logic design using multiple shared users and debugging session as it can be resumed as needed and shared by multiple users to analyze and fix the bugs in the applications.

Re Claim 12, it is the system claim, having similar limitations of claim 5. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 5.
7. Claims 6, 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyer (US Patent 10235485), in view of Somasundaram (US PGPub 20180129584), in view of Chan (US PGPub 20100057865), and further in view of Ogami (US PGPub 20070011620).
As per Claim 6, Ogami teaches of the method of claim 1, wherein the plurality of instances of client applications includes at least one of a source editor, a debugger, a compiler, and a simulation trace viewer. (Par 14, The software development application 106 can include a code editor, a compiler, a debugger and/or a simulator. Some software development applications 106 are referred to as Integrated Development Environments (IDEs). In a particular embodiment of the present invention, the Eclipse IDE platform from the Eclipse Foundation is used as the software development application 106. It is contemplated, however, that various software development applications 106 may be utilized in the environment 102 without departing from the scope and spirit of the present invention.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add at least one of a source editor, a debugger, a compiler, and a simulation trace viewer, as conceptually seen from the teaching of Ogami, into that of Lyer, Somasundaram and Chan because this modification can help debug the hardware logic design using multiple shared users and debugging session as it can be resumed as needed and shared by multiple users to analyze and fix the bugs in the applications.

Re Claim 13, it is the system claim, having similar limitations of claim 6. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 6.Re Claim 19, it is the product claim, having similar limitations of claim 6. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 6.
8. Claims 7, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyer (US Patent 10235485), in view of Somasundaram (US PGPub 20180129584), in view of Chan (US PGPub 20100057865), and further in view of Sathya (US PGPub 20120151446).
As per Claim 7, Sathya teaches of the method of claim 1, wherein the hardware debug session is a first session that is configured to replicate a first execution state of the logic design, and the method further includes initiating, via the session manager, a second hardware debug session that is configured to replicate a second execution state of the logic design. (Par 26, A second debug session can be initiated on the software development computer. The debugger on the software development computer can transfer information concerning the debug session for the application to the debug stub on the mobile device.  Claim 1, in response to detecting a change in state of the application from the first state to a second state, initiating a second debug session on the software development computer, the second debug session comprising debugging interactions associated with the second state of the application and displaying the debugging interactions associated with the second state of the application in the single instance of the debugger user interface on the software development computer.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the hardware debug session is a first session that is configured to replicate a first execution state of the logic design, and the method further includes initiating, via the session manager, a second hardware debug session that is configured to replicate a second execution state of the logic design, as conceptually seen from the teaching of Sathya, into that of Lyer, Somasundaram and Chan because this modification can help debug the hardware logic design using multiple shared users and debugging session as it can be resumed as needed and shared by multiple users to analyze and fix the bugs in the applications.
Re Claim 14, it is the system claim, having similar limitations of claim 7. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 7.
Re Claim 20, it is the product claim, having similar limitations of claim 7. Thus, claim 20 is also rejected under the similar rationale as cited in the rejection of claim 7.



Response to Arguments
9. Applicant’s arguments with respect to claim(s) 1, 8 and 15 with their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193